DETAILED ACTION
Receipt of Arguments/Remarks filed on March 29 2021 is acknowledged. Claims 2, 7 and 14-15 were/stand cancelled. Claims 1 and 9-12 were amended. Claim 21 was added.  Claims 1, 3-6, 8-13 and 16-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The amendments filed March 29 2021 have overcome the objection to the figures.  The recitation Fig. 1 has been removed from the drawn.
The amendments filed March 29 2021 have overcome the objection to the specification.  Figure 1 has been replaced with “The Figure”.
The amendments filed March 29 2021 have overcome the objection to claim 1.  The space between PEG and 200 was removed.
The amendments filed March 29 2021 have overcome the rejection of claims 1, 3-6, 8-13 and 16-18 under 35 USC 103 over Mudumba et al. in view of Honda et al. or claims 1, 3-6, 8-13 and 16-19 under 35 USC 103 over Mudumba et al. in view of Honda et al. and in further view of Shell.  The cited prior art does not teach benzyl benzoate and polyethylene glycol and/or dimethylsulfoxide.  Since benzyl alcohol is now excluded from the claims, the amendments have overcome this rejection.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fang Liu on June 14 2021.

The application has been amended as follows: 
Please cancel claim 20.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a depot preparation consisting of a drug, benzyl benzoate, polyethylene glycol and/or dimethylsulfoxide, the volume ratio of benzyl benzoate to polyethylene glycol and/or dimethylsulfoxide is 75:25 to 25:75 and the total amount of benzyl benzoate and polyethylene glycol and/or dimethylsulfoxide is 80% or more and the polyethylene glycol is selected from the group consisting of PEG100, PEG200, PEG300, PEG400 and PEG600.  Claim 1 additionally recites an optional additive.  The prior art does not teach a depot consisting of the recited ingredient in the claimed amount and claimed ratio.  While claim 1 recites optional additives, the additive exclude 
Thus, the claims are allowable as the prior art does not teach a depot preparation consisting of the recited claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616